 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA

10                                               Case No.: 3:17-cv-02702-JST
      GREGORY FRANKLIN,
11                                               [PROPOSED] ORDER GRANTING
                     Plaintiff,
12                                               STIPULATION TO DISMISS
      v.                                         ACTION WITH PREJUDICE
13
      OCWEN LOAN SERVICING,
14    LLC,
15                    Defendant.
16
17           IT IS HEREBY ORDERED, pursuant to the Stipulation of Plaintiff Gregory
18   Franklin and Defendant Ocwen Loan Servicing, LLC (collectively “the Parties”),
19   that:
20           1. The above-captioned action is hereby dismissed in its entirety with
21              prejudice as to Plaintiff’s individual claims, pursuant to Fed. R. Civ. P.
22              41(a)(1)(A)(ii); and
23           2. The Parties are to bear their own fees and costs.
24           IT IS SO ORDERED.
25
     Dated: October 23, 2018
26                                                  Hon. Jon S. Tigar
27                                                  United States District Judge

28

              ORDER GRANTING STIPULATION TO DISMISS ACTION WITH PREJUDICE
